Citation Nr: 0333087	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  03-21 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hepatitis C.

ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1960 to 
September 1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Oakland Regional Office (RO), which 
denied service connection for hepatitis C.

This case has been advanced on the Board's docket for 
sufficient cause shown. 38 C.F.R § 20.900(c) (2002).


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The veteran's service medical records, including the June 
1963 separation medical examination report, are negative for 
hepatitis C.  The veteran's service records reflect service 
in the Republic of Germany.  

In a request for a waiver of overpayment in 1975, the veteran 
stated that he was being treated for chronic prostatitis and 
chronic persistent hepatitis and that he was unemployed.  The 
statement was written on stationery from the Laguna Beach 
Free Clinic.  It is not clear whether he was treated at that 
clinic.  

In a June 1975 statement, A. F. A, M.D., reported treatment 
of the veteran for relapsing prostatitis.  

VA administrative records reflect possible treatment of the 
veteran at the Boston VA hospital in 1978 and the San 
Francisco VA facility in 1979 and 1982.  The veteran has 
reported treatment at the VAMC San Francisco since the 
1960's.  Records received from the San Francisco VAMC begin 
in 1999.  

A September 1999 VA laboratory test yielded a positive result 
for hepatitis C.  In the record, it was specified that his 
reported risk factors for contracting that disease were as 
follows: Vietnam-era veteran, past intravenous drug use, a 
history of multiple sex partners, and a tattoo.

In February 2001, the veteran filed a claim of service 
connection for hepatitis C and indicated that it was 
initially diagnosed when he donated blood in 1974.

A March 2003 VA medical statement indicated that the veteran 
underwent a successful liver transplant in January 2003.  The 
veteran's VA physician opined that it was possible that the 
veteran initially became infected with hepatitis C during 
service when testing was unavailable to detect the presence 
of that virus.  The physician explained that the hepatitis C 
virus could be present for many years before damage was 
detected.  The opinion does not cite association with any 
specific event in service as a risk factor.  

An April 2003 VA medical opinion indicated that it was as 
likely as not that the veteran's hepatitis C was related to 
service.  The opinion does not cite any specific risk factor 
associated with his service.  

In statements submitted to the VA, the veteran has denied any 
IV drug use or alcohol use.  He contends that he contracted 
hepatitis from inoculations received in the military when the 
same equipment was used to administer shots to multiple 
soldiers.  

While the veteran has submitted medical statements which 
suggest that his hepatitis could be "as likely as not" 
associated with his military service, they do not cite any 
specific risk factor associated with his military service as 
the likely cause.  In light of the above, the case must be 
REMANDED for the following action:

1.  The records of the veteran's 
treatment at the VA medical facilities in 
Boston in the 1970's and San Francisco 
from 1960-1999 should be obtained.  These 
records should be associated with the 
claims folder.  The record should reflect 
whether such records cannot be located.   

2.  After obtaining appropriate releases, 
the records of treatment from A. F. A., 
M.D., who provided the medical statement 
to the VA in June 1975, should be 
obtained and associated with the claims 
folder.  

3.  The veteran should be contacted to 
obtain the dates of any treatment by any 
health care provider between 1963 and 
1999.  After obtaining an appropriate 
releases, any records identified should 
be obtained.  

4.  The veteran should be advised that he 
may contact either of the two VA 
physicians who submitted statements on 
his behalf in March and April 2003 to 
obtain an addendum to their statements 
which specifically addresses the basis 
for association of his hepatitis C with 
his service.   

5.  Thereafter, the RO should arrange for 
the veteran's records to be reviewed by a 
liver specialist.  The reviewer should be 
provided with the veteran's claims 
folder, including any records obtained 
pursuant to the above-mentioned 
development, and a copy of this remand 
for review in conjunction with the 
examination.  The opinion should discuss 
all risk factors in the individual and 
the rationale for your opinion.  If the 
reviewer cannot determine which risk 
factor is the likely cause, state that 
there is no risk factor that is more 
likely than another to be the cause, and 
explain.

6.  Thereafter, if appropriate, the claim 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



